DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 4/7/2022 is acknowledged.
Claims 1, 6, 15, and 20 are amended.
Claims 2 and 16 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.

Response to Amendments
Amendments filed on 4/7/2022 are entered for prosecution. Claims 1, 3-6, 15, and 17-20 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 15 (pages 5-6) in a reply filed 4/7/2022 have been considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections using newly introduced references [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0107234 A1, hereinafter Kim) in view of Feng et al. (US 2019/0182840 A1, hereinafter Feng).

It is noted that the corresponding citations from Kim to the rejections of the claims are supported by Provisional Applications US 62/472,593 filed on Mar. 17, 2017 and US 62/474,629 filed on Mar. 22, 2017 to which Kim claims the priority. Thus, Kim was effectively filed before the effective filing date of the claimed invention.

Regarding claim 1:
	Kim teaches a method for a vehicle to everything (V2X) communication performed by a user equipment (UE) in a wireless communication system (see, Kim: para. [0063], support is found in Page 2 of 62/472,593) the method comprising: 
receiving configuration information on carriers and resource pools associated with the carriers (see, Kim: para. [0054] [0085-0087], support is found in Pages 3, 8, and 9 of 62/472,593, teach wherein a eNB transmits, thereby a UE receives, the candidate carrier set capable of being used by the UE for CA and the resource pool (i.e., configuration information).); 
identifying at least one carrier for at least one sidelink channel and at least one resource pool associated with the at least one carrier based on the configuration information (see, Kim: para. [0086], support is found in Page 9 of 62/472,593, teaches wherein the UE selects some carrier(s) among carriers of the candidate carrier set, based on sensing for the candidate carrier set predesignated by the eNB to perform sensing and use the selected carrier(s) for CA, thereby the UE identifying a carrier and a resource pool based on the configuration information received by the eNB.); 
determining at least one candidate resource from the at least one resource pool associated with the at least one carrier (see, Kim: para. [0089], support is found in Page 9 of 62/472,593, teaches wherein the UE selects a plurality of transmission carriers to be used for CA from among candidate carriers, in overall consideration of a CBR, received signal quality, data transmission periodicity, latency requirement, and/or data priority.).
Kim does not explicitly teach wherein excluding an unavailable resource from the at least one candidate resource based on capability information of the UE, wherein the capability information includes at least one of information on a number of simultaneous transmission carriers or information on supported carrier combinations.
In the same field of endeavor, Feng teaches wherein excluding an unavailable resource from the at least one candidate resource based on capability information of the UE, wherein the capability information includes at least one of information on a number of simultaneous transmission carriers or information on supported carrier combinations (see, Feng: para. [0162] teaches wherein “The indication of reserved radio resources in the scheduling information … can be monitored (“sensed”) by other (vehicular) devices”; para. [0163] teaches ‘Unavailable’ resources on which the UE is not allowed to transmit since those resources are already booked/reserved by other UEs.; para. [0022] teaches wherein a 3GPP LTE-A (Release 10)-compatible user equipment can be configured to aggregate a different number of component carriers in the uplink and downlink, and the number of uplink component carriers and the number of downlink component carriers that can be configured depend on the uplink aggregation capability of the UE and the downlink aggregation capability of the UE, respectively. Therefore, the selection of radio resources to be used is performed based on the configured aggregation capability of the UE.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in to include the teachings of Feng in order to support carrier aggregation while considering the aggregation capability of the UE (see, Feng: para. [0018-0022]). 

Regarding claim 3: 
As discussed above, Kim in view of Feng teaches all limitations in claim 1.
	Kim further teaches wherein identifying the carrier for the sidelink channel further comprises: determining a carrier of which a channel busy ratio (CBR) is below a configured threshold as candidate carrier for the sidelink channel (see, Kim: para. [0083], support is found in page 8 of 62/472,593, teaches wherein reserved carriers of which a CBR for those carriers are maintained to always have a (prescheduled) threshold value or less and the UE selects from the reserved carriers.).

Regarding claim 4:
As discussed above, Kim in view of Feng teaches all limitations in claim 3.
	Kim further teaches wherein identifying the carrier for the sidelink channel further comprises: selecting, from among the candidate carrier, the carrier for the sidelink channel based on an order of the CBR from a smallest CBR (see, Kim: para. [0094], support is found in pages 10-11 of 62/472,593, teaches wherein the UE preferentially selects a carrier having a relatively low CBR measurement value or a carrier according to a preconfigured priority for carrier selection. If CR_LIMIT (Channel occupancy Ratio limit value) is differently configured per carrier, the UE may select a carrier in order of a big difference between CR_LIMIT and a currently measured CBR value. Accordingly, the UE selects a carrier from a smallest CBR.).

Regarding claim 5:
As discussed above, Kim in view of Feng teaches all limitations in claim 1.
Kim further teaches wherein determining an order of the at least one carrier according to decreasing order based on a highest priority of sidelink channel traffic (see, Kim: para. [0089-0092], support is found in pages 9-10 of 62/472,593, teach wherein the UE selects a specific carrier based on a given channel environment (e.g., CBR, received signal quality, data priority, latency requirement, and/or performance requirement. A criterion for selecting carriers may be sequentially applied with different priorities.”). 

Regarding claim 6:
As discussed above, Feng teaches all limitations in claim 1.
Feng further teaches wherein transmitting data on a sidelink channel based on the at least one candidate resource except for the excluded unavailable resource (see, Feng: para. [0261] teaches wherein “After thus determining suitable radio resources for the transmission of the data, the vehicular UE proceeds, …, to select resources for transmitting the schedule assignment, and then transmits both the scheduling assignment as well as the data.” The exclusion of the unavailable resource while performing transmission of the data is implied.).

Regarding claim 15:
Claim 15 is directed towards a user equipment (UE) for a vehicle to everything (V2X) communication in a wireless communication system (see, Kim: Fig. 10, Communication Apparatus 1000), the UE comprising: a transceiver (Fig. 10, RF module 1030); and a controller (Fig. 10, Processor 1010) configured to perform the method of claim 1. Therefore, claim 15 is rejected under similar rationale to claim 1.
	
Regarding claim 17:
Claim 17 is directed towards the UE of claim 15 that is further configured to perform the method of claim 3. As such, claim 17 is rejected under similar rationale to claim 3.

Regarding claim 18:
Claim 18 is directed towards the UE of claim 17 that is further configured to perform the method of claim 4. As such, claim 18 is rejected under similar rationale to claim 4.

Regarding claim 19:
Claim 19 is directed towards the UE of claim 15 that is further configured to perform the method of claim 5. As such, claim 19 is rejected under similar rationale to claim 5.

Regarding claim 20:
Claim 20 is directed towards the UE of claim 15 that is further configured to perform the method of claim 6. As such, claim 20 is rejected under similar rationale to claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y./Examiner, Art Unit 2471   


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471